LKCM FUNDS LKCM Aquinas Small Cap Fund LKCM Aquinas Value Fund LKCM Aquinas Growth Fund (each a “Fund” and collectively, the “Funds”) Supplement dated October 10, 2013 To the Prospectus dated May 1, 2013 1.The information regarding portfolio managers for the LKCM Aquinas Value Fund appearing in the “Summary Section” under “Portfolio Managers” on page 6 is hereby deleted and replaced with the following: Name Title Experience with the Fund Paul W. Greenwell Principal, Vice President and Portfolio Manager Since Inception in 2005 Michael C. Yeager, CFA, CPA Vice President and Director of Research Since 2010 R. Todd Truitt, CFA Vice President and Analyst Since 2010 2.The information regarding portfolio managers for the LKCM Aquinas Growth Fund appearing in the “Summary Section” under “Portfolio Managers” on page 9 is hereby deleted and replaced with the following: Name Title Experience with the Fund Gary G. Walsh, CFA, CPA Principal, Vice President and Portfolio Manager Since 2013 Paul W. Greenwell Principal, Vice President and Portfolio Manager Since 2010 James J. Kerrigan, CFA Vice President and Analyst Since 2010 David M. Lehmann, CFA Vice President and Analyst Since 2010 3.The fourth paragraph under “Portfolio Managers” on page 14 is hereby deleted and replaced with the following: Gary G. Walsh, CFA, CPA, is the lead portfolio manager of the LKCM Aquinas Growth Fund and oversees the investment team responsible for the LKCM Aquinas Growth Fund.Mr. Walsh has been a Vice President and Portfolio Manager of the Adviser since 1994 and Principal since 2004.Mr. Walsh graduated with a Bachelor of Business Administration from Southern Methodist University and a Masters of Business Administration from Texas Christian University. LKCM FUNDS LKCM Aquinas Small Cap Fund LKCM Aquinas Value Fund LKCM Aquinas Growth Fund (each a “Fund” and collectively, the “Funds”) Supplement dated October 10, 2013 To the Statement of Additional Information dated May 1, 2013 1.The information for James B. Orser under “Portfolio Managers” on page 20 is hereby deleted and replaced with the following: Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for which Advisory Fee is Performance Based Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Gary G. Walsh 0 0 $238 million 0 0 0 2.The information under “Ownership of Securities” for the LKCM Aquinas Value Fund and LKCM Aquinas Growth Fund on page 23 is hereby deleted and replaced with the following: Fund Name Name of Portfolio Manager Dollar Value of Shares Owned Value Fund Paul W. Greenwell Michael C. Yeager R. Todd Truitt G A A Growth Fund Gary G. Walsh Paul W. Greenwell James J. Kerrigan David M. Lehmann A A A A
